Citation Nr: 9912603	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-45 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the VA RO.  The case was 
remanded by the Board in February 1997 for the RO to consider 
whether new and material evidence had been submitted to 
reopen the claim for service connection for PTSD.  In a July 
1997 decision, the Board reopened the claim and remanded the 
case to the RO for additional development.


REMAND

The veteran's claim for service connection for PTSD is well 
grounded, meaning not inherently implausible; there is a 
further VA duty to assist him in developing facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (1991); 38 C.F.R. §§ 
3.103, 3.159 (1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A number of examination and treatment reports since 1994 show 
a PTSD diagnosis, but service connection also requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  On two occasions the 
veteran has provided accounts of claimed events which he 
alleges have caused PTSD.  See his accounts in an October 
1994 letter to the RO and at a hearing at the RO in February 
1995.  The RO has obtained the veteran's service personnel 
records from the National Personnel Records Center (NPRC), 
and has requested the veteran to provide more and specific 
information regarding the claimed stressors so that 
verification of stressors could be attempted through the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The veteran has not answered the RO's latest 
request for specific stressor information.  The veteran's 
representative has requested a remand, apparently to provide 
the veteran with an additional opportunity to present 
stressor information.  In a November 1998 presentation to the 
Board, the representative pointed out that in a September 
1998 statement, in response to the latest supplemental 
statement of the case, the veteran requested additional time 
to respond to the RO's request for stressor information, the 
veteran was unable to read due to advanced cataracts, and the 
veteran's statement suggests that the RO, in a telephone 
discussion, had agreed to provide additional time to provide 
information.

In the judgment of the Board, a remand to provide the veteran 
with an additional opportunity to provide more stressor 
information, and to attempt stressor verification through the 
USASCRUR, is warranted.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should give the veteran (with 
the assistance of his local service 
representative) an opportunity to provide 
a detailed written account (including 
dates, locations, names of other persons 
involved, etc.) of the alleged service 
stressors for PTSD.  The RO should 
forward the veteran's statement and prior 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR and request 
that organization investigate and attempt 
to verify the alleged stressors.

2.  The RO should have the veteran 
identify (names, addresses, dates) any 
sources of VA or non-VA treatment for a 
psychiatric condition since 1997.  The RO 
should obtain copies of the related 
medical records that are not already on 
file.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


